Title: To Thomas Jefferson from Caesar Augustus Rodney, 10 August 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Wilmington August 10.1807.
                        
                        I received under cover from you, the letter of Robt. Johnson of New York, in which he suggests that a certain
                                Oliver Fields may be a material witness, as to the assemblage on
                            Blennerhassets island. This is an important, but at the same time a delicate point for the production of evidence, unless
                            we know precisely that the witness will swear, & also are confident that Burr & his associates cannot corrupt him, as
                            they seem to have done with Genl. Edwd. Tupper whom I discharged from
                            further attendance on the part of the U.S.
                        We have two positive witnesses to the fact of an armed assemblage & the agent whom I sent to the island
                            writes me that he has ample testimony to support their characters.
                        I wrote to Mr. Hay not to commence the trial until all our most material witnesses appeared & trust he will
                            not suffer himself to be hurried into the business unprepared. Burr seems as formerly to be listing counsel himself, & has commenced his old games, tho he was before so unsuccessful. I think he will convict himself before the testimony is half
                            finished. By his own conduct at the last term he convinced the most reluctant & unwilling part of the community of his
                            guilt. As to C. Justice Marshall I hear but one sentiment from all sides. I
                            have conversed with a number of judges & with our Chancellor Ridgely, all of them warm Federalists who with one voice condemn his conduct.
                        I have just returned from our Court of Appeals at Dover where our legislature is in session. Governor
                            Mitchell delivered them a very patriotic message & I believe they will take every step & make the necessary
                            appropriation of money to arm the militia. Even Sussex County seems regenerated by the late British outrage, which I
                            trust will prove an ultimate blessing to this country.
                        I enclose a letter from Capt. Crowningsheild, in which I find the prudent measures adopted, are just such as
                            he would have advised. It is truly gratifying to find you have steered the very course that gives general satisfaction &
                            that meets the approbation of every good man who has the welfare of his country at heart. I hold myself ready at any
                            moment to leave home, should you think it necessary. Please to remember me particularly to Mrs. Randolph & believe me
                            
                  Yours Very Sincerly
                        
                            C. A. Rodney
                            
                        
                    